TIEZE ATTORNEY             GENERAL,
                         OF     mXAS




                     August 15, 1968


Honorable Virgil A. Walston             Opinion No. M-269
Chairman, Texas State Board of
  Registration for Public Surveyors     Re:   Whether a County Sur-
Austin, Texas                                 veyor may legally make
                                              private surveys of lands
                                              in his county without
                                              being licensed ,under
                                              the Registered Public
                                              Surveyors Act of 1955,
Dear Mr. Walston:                             Article 5282a, V.C.S.
         In a recent letter you request an opinion from this
office as to:
        "Whether a County Surveyor may legally
   make private surveys of lands in his county
   without being licensed under the Registered
   Public Surveyors Act of 1955, Article 5282a,
   Vernon's Texas Civil Statutes."
         The Registered Public Surveyors Act of 1955, Article
5282a, Vernon's Civil Statutes, requires all surveyors in this
State to be registered if they are engaged in the practice of
public surveying unless exempted from the operations of the Act
as provided in Section 3 of Article 5282a. A County Surveyor
acting in his official capacity as authorized by law, Article
5287, Vernon's Civil Statutes, is specifically exempt from the
requirements of the Act.
         Registered Professional Engineers may do survey work
under certain circumstances and need not be registered under
the Registered Public Surveyors Act. /etorney General's Opinion
No. WW-900 (1960) 7. Consequently, if-a Registered Professional
Engineer held the-position of County Surveyor, he would not be
required to register under the Surveyors Act in order to do certain
private survey work for compensation, since under certain circum-
stances he would be operating In his professional capacity as au-
thorized by law.


                              -1309-
Hon. Virgil A. Walston, page 2 (M-269)


         It is the opinion of this office that a County~Surveyor
conducting a survey in the employ of a private~person for hire
is not acting in his official capacity as authorized by law and
therefore would occupy the same status as any other public sur-
veyor . Consequently, he must be registered under the Act, unless
otherwise exempted.
                      SUMMARY
         A County Surveyor may not legally make private
    surveys, for compensation, of lands in his county
    without being licensed under the Registered Public
    Surveyors Act of 1955, Article 5282a, Vernon's Civil
    Statutes, unless otherwise exempted from the require-
    ments of said Act.
                                  truly yours,

                                         QI-??e
                                         , MARTIN
                                         eneral of Texas

Prepared by Philip G. Warner
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Harold Kennedy
J. Obie Floyd
Pat Rniley
Roy Mouer
A. J. CARUBBI, JR.
Executive Assistant




                            - 1310-